Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion referred to Mr. Justice Conway to be heard by him upon the motion papers before Mr. Justice Strong and the proceedings had and testimony taken before Mr. Justice Conway, together with any additional proof that any of the parties may offer, at a time and place to be fixed by him. In our opinion, the order appealed from was improvidently made. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.